             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 1 of 23



1                                                              HONORABLE BENJAMIN H. SETTLE
2

3

4

5                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
6                                        AT TACOMA
7
     HP TUNERS, LLC, a Nevada limited liability)
8
     company,                                  )       CASE NO. 3:17-cv-05760-BHS
                                               )
9                      Plaintiff,              )       PLAINTIFF HP TUNERS LLC’S
                                               )       MEMORANDUM OF LAW IN
10         vs.                                 )       SUPPORT OF MOTION FOR
                                               )       PARTIAL SUMMARY JUDGMENT
11   KEVIN SYKES-BONNETT and SYKED)                    PURSUANT TO FRCP 56 AND LR 56.1
     ECU       TUNING        INCORPORATED,)
12   Washington   corporation,    and   JOHN)          NOTING DATE: JUNE 25, 2021
     MARTINSON,                                )
13                                                     ORAL ARGUMENT REQUESTED
                           Defendants.
14

15
            NOW COMES, Plaintiff HP Tuners, LLC (“HPT” or “Plaintiff”), by its attorneys, for its
16
     Memorandum of Law in Support of Motion for Partial Summary Judgment pursuant to FRCP 56
17
     and LR 56.1. In support thereof, HPT states as follows:
18
                                         I.    INTRODUCTION
19

20
            This is a suit for misappropriation of confidential proprietary information, including trade

21   secrets, and related causes of action for violations of federal and state law, unfair competition,

22   breach of contract and tortious interference with prospective economic relations.

23          On September 20, 2017, Plaintiff initiated litigation against Defendants claiming that

24   Defendants misappropriated HPT’s proprietary software, systems and source code, reverse
25
     engineered the software, release cracked versions of HPT’s software, unlawfully sold thousands

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 1                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 2 of 23



1    of credits for use in HPT’s software, created and sold fraudulent application keys to unlock
2    HPT’s software, and publicly disclosed HPT’s confidential information. Dkt. 35, ¶¶ 56-81.
3
            After    extensive   discovery,    Defendants     admitted     to     possessing,          using      and
4
     misappropriating HPT’s confidential and proprietary information, Defendants have admitted to
5
     hacking and publicly releasing cracked versions of HPT’s software and Defendants have
6
     admitted to generating and selling fraudulent application keys to third parties for profit.
7
            Regarding these issues, in pleadings filed by Defendant in this matter (see Dkt. 209, a
8
     copy of which is attached hereto as Exhibit A), Defendant Kevin Sykes-Bonnett (“Sykes-
9

10
     Bonnett”) admitted liability for “having generated and distributed unauthorized ‘keys’ permitting

11   others to use HP Tuners tuning products without paying the license fees HP Tuners charges for

12   such use.” (Exh. A, p. 1). “Mr. Sykes-Bonnett (1) does not deny these allegations, (2) has

13   stipulated and admitted that he engaged in this activity, and (3) accepts liability for having done

14   so.” (Exh. A, p. 1). The admissions to this misconduct give rise to liability under each of the
15
     counts asserted in the First Amended Complaint. (Dkt. 35).
16
            Similarly, Defendant Sykes-Bonnett also conceded liability for “having ‘hacked’ certain
17
     HP Tuners’ software and posting that hacked software to the Internet under the username,
18
     ‘ecumaster.’” (Exh. A, p. 2). “Mr. Sykes-Bonnett (1) does not deny these allegations, (2) has
19
     stipulated and admitted that he engaged in this activity, and (3) accepts liability for having done
20
     so.” (Exh. A, p. 2). The admissions to this misconduct give rise to liability under each of the
21
     counts asserted in the First Amended Complaint. (Dkt. 35).
22

23

24

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 2                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                211 E. McLoughlin Boulevard, Suite 100
                                                                                                            PO Box 611
                                                                                             Vancouver, WA 98666-0611
                                                                                                         (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 3 of 23



1           While this Motion for Partial Summary Judgment is limited to Defendants Kevin-Sykes-
2    Bonnett, Syked ECU Tuning, Inc. and Syked Performance Engineering LLC1, Defendants’
3
     misconduct goes beyond these issues. At trial and as detailed in prior pleadings filed in this
4
     matter, numerous factual issues exist concerning Defendant John Martinson’s actions,
5
     involvement in, knowledge of and misconduct vis-à-vis the various claims asserted.
6
            At this time, based on the admissions made by Kevin Sykes-Bonnett, individually, and in
7
     his capacity as a principal, owner and officer of Defendant Syked ECU Tuning, Inc. and its
8
     successor or alter ego, Syked Performance Engineering, LLC, partial summary judgment against
9

10
     Defendants Kevin-Sykes-Bonnett, Syked ECU Tuning, Inc. and Syked Performance Engineering

11   LLC and in favor of Plaintiff HPT on Counts I through VIII is appropriate at this time and the

12   only remaining determination to be made is the measure of damages and nature and extent of the

13   injunctive relief to be entered against these Defendants.

14                      II.     LR 56.1 STATEMENT OF MATERIAL FACTS
15
            1.      HPT is a Nevada limited liability company with its principal place of business in
16
     Buffalo Grove, Illinois.
17
            2.      Sykes-Bonnett is a resident of Washington and is an owner and officer of
18
     Defendant Syked ECU Tuning Incorporated (“Syked Tuning”) and Defendant Syked
19
     Performance Engineering LLC (“SPE”).
20

21   1
             On October 1, 2020, HPT filed a successor liability based Complaint in this Court against
     SPE entitled HP Tuners, LLC v. Syked Performance Engineering, LLC, Civ. No. Case 3:20-cv-
22
     05973-BHS (the “Successor Litigation”, Dkt. 1), which has been consolidated with this matter.
     (Dkt. 271). At deposition in this matter, Sykes-Bonnett admitted that he and Martinson are the
23
     sole owners of SPE. See Transcript of the Videotaped Deposition of Kevin E. Sykes-Bonnett,
24   Volume II, dated May 16, 2019 (“Sykes-Bonnett Tr.”), p. 424-425 (Dkt. 192-1). There is no
     issue of fact that SPE is a mere continuation of Syked Tuning, with all of its assets, at the same
25   business address with the same equipment, personnel, and signage, and otherwise held out to the
     public with no distinction from the prior entity.
     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 3                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 4 of 23



1            3.     John Martinson (“Martinson”) is a resident of Washington and an owner and
2    officer of Syked Tuning and SPE.
3
             4.     Syked Tuning was a corporation existing under the laws of Washington with its
4
     principal places of business in Puyallup, Washington and was dissolved on or about June 7,
5
     2019.
6
             5.     On May 8, 2019, Sykes-Bonnett and Martinson formed SPE. The business of
7
     Defendant SPE remains identical to that of its predecessor, Syked Tuning. Sykes-Bonnett and
8
     Martinson are the owners and principals of both entities, the website for both businesses is the
9

10
     same (www.sykedecutuning.com), and the principal business address for Defendant SPE at 1602

11   Point Fodsick Drive NW, Gig Harbor, Washington 98335. SPE has remained and continued at

12   this same address as Syked ECU, with the assets of Syked Tuning, holding itself out to the public

13   as the same continued business, and with the same equipment, signage, and under the same lease.

14           6.     HPT’s business includes but is not limited to computer hardware and software
15
     designed for use in custom and/or pre-programmed engine and transmission tuning and
16
     calibration applications for automobiles, trucks and other types of vehicles (including but not
17
     limited to ATVs, snowmobiles and watercraft) (the “HP Tuners Business”).
18
             7.     For HPT to gain a competitive advantage in the industry, it has cultivated,
19
     nurtured and maintained an extensive network of vendors, resellers and customers to which HPT
20
     provides its products and offerings.
21
             8.     HPT has expended significant time, money and resources to develop the HP
22

23   Tuners Business, including development of its proprietary products and source code, with

24   methods, strategies, programs and technologies which did not exist in the industry prior to HPT’s

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 4                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 5 of 23



1    development of the HP Tuners Business. HPT is constantly working to develop same, and to
2    avoid efforts by third parties to pirate HPT’s products and offerings.
3
            9.      HPT’s confidential and proprietary software, source code, license key generator,
4
     implementation of various algorithms and MPVI communication protocol documents and
5
     offerings have been developed and extensively refined by HPT at a substantial cost and effort
6
     and constitute confidential information and valuable trade secrets of HPT (collectively, the
7
     “Confidential Information”).
8
            10.     HPT derives economic value from the fact that its Confidential Information is not
9

10
     known outside of HPT’s business and is not available through any public records and

11   information sources. HPT’s Confidential Information cannot be independently developed by its

12   competitors without great effort and expense. Accordingly, HPT requires that its Confidential

13   Information be kept strictly confidential by its employees, restricts access to this information,

14   and has taken substantial steps and security measures to protect the confidentiality of same.
15
            11.     Furthermore, HPT undertook reasonable measures to maintain the secrecy of its
16
     proprietary products, source code, software and offerings, including but not limited to entering
17
     into licensing agreements with protective clauses and installing security measures to prevent
18
     others from obtaining access and pirating HPT’s confidential and proprietary products, source
19
     code, software and offerings.
20
            12.     In connection with the Defendants’ use of HPT’s software, Defendants entered
21
     into an End User License Agreement (“EULA”) with HPT, which provided in pertinent part:.
22

23                  You may not create a derivative work, reverse engineer, decompile, or
                    disassemble the SOFTWARE PRODUCT, except and only to the extent
24                  that such activity is expressly permitted by applicable law notwithstanding
                    this limitation.
25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 5                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 6 of 23



1           13.      The EULA also limits the user’s right to transfer the software, stating:
2                    You may physically transfer the SOFTWARE PRODUCT from one of
                     your computers to another provided that the SOFTWARE PRODUCT is
3
                     used on only one computer at a time. You may not distribute copies of the
4
                     SOFTWARE PRODUCT or accompanying written materials to others.
                     You may not transfer the SOFTWARE PRODUCT to anyone without the
5                    prior written consent of HP Tuners LLC.

6           14.      At deposition and in pleadings filed in this matter, Sykes-Bonnett, individually

7    and as owner, officer and agent of Defendants Syked Tuning and SPE, had conceded and
8    admitted that he:
9
                  a. decompiled, disassembled and hacked HPT’s software.
10
                  b. possessed HPT’s confidential and proprietary source code and parameters list.
11
                  c. accessed HPT’s confidential and proprietary source code and parameters list.
12
                  d. shared HPT’s confidential and proprietary source code with third parties.
13
                  e. incorporated HPT’s confidential and proprietary source code, parameters list and
14
                     other proprietary information into Syked Tuning’s software.
15
                  f. referenced HPT’s confidential and proprietary source code, parameters list and
16

17                   other proprietary information in connection with the development of Syked

18                   Tuning’s software.

19                g. received, accessed and used the subject Flash Drive through unauthorized means

20                   containing HPT’s confidential and proprietary information.
21                h. received, accessed and used HPT’s confidential and proprietary trade secret
22
                     information, including source code, program files and other materials on the Flash
23
                     Drive containing HPT’s confidential and proprietary information in connection
24
                     with the development of Defendants’ software.
25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 6                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 7 of 23



1                 i. received, possessed, accessed and used HPT’s confidential and proprietary key
2                    generator tool, and generated application keys for use with HPT interfaces for
3
                     third parties for profit.
4
                  j. released and made hacked HPT software publicly available for download by third
5
                     parties on the internet under the username “ecumaster”, among other aliases,
6
                     which “cracked” software allows users to bypass all licensing checks and
7
                     prompts, thus enabling HPT’s users to use the software on any vehicle they wish
8
                     without paying any licensing fees to HPT.
9

10
                  k. knowingly generated, created, used and/or obtained fraudulent application keys

11                   that were not generated by HPT and which have been passed off as genuine and

12                   authentic products and offerings of HPT.

13                l. disclosed HPT’s source code to third parties via electronic means.

14                m. shared HPT’s confidential and proprietary files with third parties via electronic
15
                     means.
16
     (See Dkt. 209; see also Dkt. 192-1, generally)
17
            15.      John R. Bone, CPA, CFF, HPT’s damages expert, analyzed various pleadings and
18
     discovery information and has rendered various opinions on monetary damages in this matter,
19
     which have neither been countered nor refuted by Defendants in any manner whatsoever.
20
            16.      As a result of Defendants’ misconduct, HPT has suffered irreparable harm;
21
     therefore, permanent injunctive relief is appropriate.
22

23          17.      HPT’s First Amended Complaint asserts the following causes of action: (a) Count

24   I - violation of the Computer Fraud and Abuse Act (“CFAA”), 18 U.S.C. §1030; (b) Count II -

25   violation of the Defend Trade Secrets Act (“DTSA”), 18 U.S.C. §1836 et seq.; (c) Count III -

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 7                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 8 of 23



1    misappropriation of trade secrets under the Washington Uniform Trade Secrets Act, RCW
2    19.108 (“WUTSA”); (d) Count IV - violation of the Illinois Trade Secrets Act, 765 ILCS 1065/1
3
     et. seq. (“ITSA”); (e) Count V - unfair competition in violation of the Washington Consumer
4
     Protection Act, RCW 19.86.020 (“WCPA”); (f) Count VI - unfair competition in violation of the
5
     Illinois Consumer Fraud and Deceptive Business Practices Act, 815 ILCS 505/1 et.
6
     seq.(“ICFA”); (g) Count VII - breach of contract; and, (h) Count VIII - tortious interference with
7
     prospective economic relations.
8
            18.     During the pendency of this action, Sykes-Bonnett and Martinson formed SPE
9

10
     and dissolved Syked Tuning. SPE continues the business of Syked Tuning in the same manner,

11   with the same assets, and from the same location. HPT’s Complaint in the Successor Litigation

12   brings a cause of action against SPE premised on successor liability for the same claims as the

13   First Amended Complaint herein, which has been incorporated and consolidated into this action.

14                           III.    SUMMARY JUDGMENT STANDARD
15
            Summary judgment is proper if the pleadings, the discovery and disclosure materials on
16
     file, and any affidavits show that there is no genuine issue as to any material fact and that the
17
     movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c). The moving party is
18
     entitled to judgment as a matter of law when the nonmoving party fails to make a sufficient
19
     showing on an essential element of a claim in the case on which the nonmoving party has the
20
     burden of proof. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). There is no genuine issue of
21
     fact for trial where the record, taken as a whole, could not lead a rational trier of fact to find for
22

23   the nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586

24   (1986) (nonmoving party must present specific, significant probative evidence, not simply "some

25   metaphysical doubt"). See also Fed. R. Civ. P. 56(e). The determination of the existence of a

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 8                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
             Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 9 of 23



1    material fact is often a close question, and the Court must consider the substantive evidentiary
2    burden that the nonmoving party must meet at trial. Anderson v. Liberty Lobby, Inc., 477 U.S.
3
     242, 254 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th
4
     Cir. 1987). Factual issues of controversy should be resolved in favor of the nonmoving party
5
     only when the facts specifically attested by that party contradict facts specifically attested by the
6
     moving party. The nonmoving party may not merely state that it will discredit the moving
7
     party's evidence at trial, in the hopes that evidence can be developed at trial to support the claim.
8
     T.W. Elec. Serv., Inc., 809 F.2d at 630; Anderson, 477 U.S. at 255. Conclusory, nonspecific
9

10
     statements in affidavits are not sufficient, and missing facts will not be presumed. Lujan v. Nat'l

11   Wildlife Fed'n, 497 U.S. 871, 888-89 (1990). See also Insurance Company of the West v. Afford-

12   A-Home, Inc., 2014 U.S. Dist. LEXIS 166928, at *6-7 (W.D. Wash. December 2, 2014).

13          A.      SUMMARY JUDGMENT ON COUNT I - VIOLATION OF THE CFAA, 18
                    U.S.C. §1030 - SHOULD BE GRANTED AGAINST DEFENDANTS
14                  SYKES-BONNETT, SYKED TUNING, AND SPE
15
            The CFAA was enacted in 1984 as a criminal statute to protect classified information in
16
     government computer systems. In 1994 it added a private right of action (18 U.S.C. § 1030(g))
17
     permitting both compensatory damages and injunctive relief and, in 1996, it expanded to include
18
     computers “which [are] used in interstate or foreign commerce or communications” by defining
19
     such computers as “protected” computers. The CFAA irrespective of whether information
20
     qualifies as a secret, from the taking and/or use of same by hackers, spammers and others.
21

22          The prima facie elements of a CFAA claim are: (1) intentionally accessing a computer

23   (2) “without authorization” or that “exceeds authorized access,” (3) from a protected computer,

24   (4) committed for commercial advantage or private financial gain or committed in furtherance of

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 9                       Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 10 of 23



1    any commercial or tortious act or the value of the information obtained exceeds $5,000. See 18
2    U.S.C. §1030(a)(2).
3
            The CFAA defines “exceeds authorized access,” as “to access a computer with
4
     authorization and to use such access to obtain or alter information in the computer that the
5
     accessor is not entitled to so obtain or alter.” See 18 U.S.C. § 1030(e)(6). To prove that one has
6
     “exceeded authorized access,” a plaintiff may show (a) how the person’s authority to obtain or
7
     alter information on the computer was limited, rather than absolute, and (b) how the person
8
     exceeded the limitations in obtaining or altering the information.
9

10
            Here, there is no genuine issue of material fact that Defendants’ admitted misconduct

11   constitutes violations of the CFAA. Sykes-Bonnett, individually and as an owner an officer of

12   Defendant Syked Tuning, and in concert with others, knowingly and with intent to defraud,

13   wrongfully accessed, trespassed, engineered and/or hacked HPT’s software, systems and source

14   code to remove licensing restrictions from HPT’s VCM Suite Software which has a value far in
15
     excess of $5,000 and publicly distributed it to cause harm to HPT, which is a competitor of
16
     Defendants. Defendants, acting in concert with others, accomplished this via various means
17
     including adding extra licenses to existing interfaces and reselling them, by logging in via remote
18
     desktop to customer machines to enter in a hacked license key and by selling a version of hacked
19
     software with licensing defeated. HPT’s business, computers, software, systems and source code
20
     are used in, and affect, interstate commerce.
21
            Likewise, based on the admissions herein, there is no genuine issue of material fact that
22

23   Sykes-Bonnett, individually and as an owner an officer of Defendant Syked Tuning and its

24   successor or alter ego SPE, intentionally hacked and publicly released HPT’s software to allow

25   third parties to use HPT’s software without having to purchase application keys from HPT. (See

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 10                        Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                                 211 E. McLoughlin Boulevard, Suite 100
                                                                                                             PO Box 611
                                                                                              Vancouver, WA 98666-0611
                                                                                                          (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 11 of 23



1    Exh. A). Defendants Sykes-Bonnett and Syked Tuning, by virtue of its principals and
2    independent contractors which were engaged to provide services) have admitted to intentionally
3
     reverse engineering, decompiling, disassembling and otherwise hacking HPT’s software.
4
     Furthermore, Sykes-Bonnett has also admitted to intentionally distributing fraudulent application
5
     keys to third parties for profit. As a result of the intentional misconduct (which has been
6
     admitted), summary judgment in favor of HPT and against Defendants Kevin Sykes-Bonnett,
7
     Syked Tuning and SPE should be entered on Count I for violation of the CFAA and this matter
8
     should be set for prove on the issue of monetary damages and the nature and extent of the
9

10
     permanent injunctive relief to be entered.

11          B.      SUMMARY JUDGMENT ON COUNT II - VIOLATION OF THE DTSA,
                    18 U.S.C. §1836 ET SEQ. - SHOULD BE GRANTED AGAINST
12                  DEFENDANTS SYKES-BONNETT, SYKED TUNING, AND SPE

13          The DTSA is a federal statute which prohibits the theft of trade secrets. See 18 U.S.C.A.

14   § 1832. The purpose of the statute is to “give American companies the opportunity to protect
15
     against and remedy misappropriation of important proprietary information.” B. Cohen, M.
16
     Renaud & N. Armington, Explaining the Defend Trade Secrets Act, BUSINESS LAW TODAY
17
     (Sept. 2016). To prevail on a claim for violation of the DTSA, Plaintiff must prove: (1) the
18
     existence of a trade secret that is related to a product or service used in, or intended for use in,
19
     interstate commerce; (2) ownership of the trade secret by Plaintiff; and (3) an actual or
20
     threatened misappropriation of the trade secret. 18 U.S.C. § 1836.
21
            A trade secret consists of information as to which the owner has taken reasonable
22

23   measures to keep secret and derives actual or potential value from not being generally known to

24   or readily ascertainable by the general public, and may include financial, business, scientific,

25   technical, economic, or engineering information, including patterns, plans, compilations,

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 11                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 12 of 23



1    program devices, formulas, designs, prototypes, methods, techniques, processes, procedures,
2    programs or codes. 18 U.S.C. § 1839(3). Trade secret information may consist of information
3
     that is stored or recorded physically, electronically, graphically, photographically or in writing.
4
     Id. The “owner” of a trade secret is the person or entity in whom or in which rightful legal or
5
     equitable ownership resides. See 18 U.S.C. § 1839(4).
6
            The term “misappropriation” means: (1) acquisition of a trade secret by a person who
7
     knows or has reason to know that the trade secret was acquired by improper means; or (2)
8
     disclosure or use of a trade secret by a person who used improper means to acquire knowledge of
9

10
     the trade secret; or (3) disclosure or use of a trade secret by a person who knew or had reason to

11   know at the time of disclosure or use that the trade secret was derived through a person who had

12   used improper means to acquire the trade secret; or (4) disclosure or use of a trade secret by a

13   person who acquired the trade secret under circumstances giving rise to a duty to maintain the

14   secrecy of the trade secret or limit the use of the trade secret; or (5) disclosure or use of a trade
15
     secret by a person who derived the trade secret through a person who owed a duty to maintain
16
     the secrecy of the trade secret or limit the use of the trade secret; or (6) disclosure or use of a
17
     trade secret by a person who before a material change of his or her position knew or had reason
18
     to know that it was a trade secret, and that knowledge of it had been acquired by accident or
19
     mistake. 18 U.S.C. § 1839(5).           The term “improper means” includes theft, bribery,
20
     misrepresentation, breach or inducement of a breach of a duty to maintain secrecy, or espionage
21
     through electronic or other means, but does not include reverse engineering, independent
22

23   derivation or any other lawful means of acquisition. 18 U.S.C. § 1839(6).

24          Here, there is no genuine issue of material fact that: (1) Defendants Sykes-Bonnett,

25   Syked Tuning and SPE had access to HPT’s trade secrets, including HPT’s source code,

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 12                      Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                               211 E. McLoughlin Boulevard, Suite 100
                                                                                                           PO Box 611
                                                                                            Vancouver, WA 98666-0611
                                                                                                        (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 13 of 23



1    parameters’ list, key generator, implementation of various algorithms, MPVI communication
2    protocol documents and various HPT files, programs, documents, materials and information on a
3
     Flash Drive (which Sykes-Bonnett destroyed); (2) HPT’s trade secrets are not generally known
4
     to, or readily ascertainable by, the general public or its competitors; (3) HPT’s trade secrets have
5
     independent value, both actual and potential, from not being generally known, and not readily
6
     ascertainable by proper means, by other persons who can obtain economic value from their
7
     disclosure and use; (4) HPT undertook significant efforts to maintain the confidential nature of
8
     its trade secrets; (5) Defendants misappropriated HPT’s trade secrets without HPT’s knowledge
9

10
     or consent; (6) Defendants’ misappropriation of HPT’s trade secrets was willful and malicious;

11   (7) Defendants used, and may be continuing to use, HPT’s trade secrets to benefit

12   themselves/itself to the detriment of HPT; and (8) as a result of Defendants’ misappropriation of

13   trade secrets, HPT has suffered and will continue to suffer damages.

14          There is no genuine issue of material fact on these issues based on the Defendants’
15
     admissions to having engaged in the aforesaid misconduct. Consequently, summary judgment in
16
     favor of HPT and against Defendants Sykes-Bonnett, Syked Tuning and SPE should be entered
17
     on Count II for violation of the DTSA and this matter should be set for prove on the issue of
18
     monetary damages and the nature and extent of the permanent injunctive relief to be entered.
19
            C.      SUMMARY JUDGMENT ON COUNTS III AND IV - VIOLATION OF
20                  THE WASHINGTON UNIFORM TRADE SECRETS ACT, RCW 19.108
                    AND VIOLATION OF THE ILLINOIS TRADE SECRETS ACT, 765 ILCS
21                  1065/1 ET. SEQ. - SHOULD BE GRANTED AGAINST DEFENDANTS
                    SYKES-BONNETT, SYKED TUNING, AND SPE
22

23          Washington     and    Illinois   have   substantially   similar     statutes       governing         the

24   misappropriation of trade secrets. Under both the WUTSA and ITSA, no genuine issue of

25   material fact exists concerning violations by Defendants Sykes-Bonnett, Syked Tuning and SPE.

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 13                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 14 of 23



1           The WUTSA is largely identical to the Uniform Trade Secrets Act, and likewise prohibits
2    “misappropriation” of trade secrets and provides certain remedies.
3
                            The WUTSA defines “Improper means” to include theft, bribery,
4
                    misrepresentation, breach or inducement of a breach of a duty to maintain
                    secrecy, or espionage through electronic or other means. See Wash. Rev.
5                   Code § 19.108.010(1). “Misappropriation” means”:(a) Acquisition of a
                    trade secret of another by a person who knows or has reason to know that
6                   the trade secret was acquired by improper means; or
                            (b) Disclosure or use of a trade secret of another without express or
7                   implied consent by a person who:
                            (i) Used improper means to acquire knowledge of the trade secret;
8                   or
                            (ii) At the time of disclosure or use, knew or had reason to know
9
                    that his or her knowledge of the trade secret was
10
                            (A) derived from or through a person who had utilized improper
                    means to acquire it,
11                          (B) acquired under circumstances giving rise to a duty to maintain
                    its secrecy or limit its use, or
12                          (C) derived from or through a person who owed a duty to the
                    person seeking relief to maintain its secrecy or limit its use; or
13                          (iii) Before a material change of his or her position, knew or had
                    reason to know that it was a trade secret and that knowledge of it had been
14                  acquired by accident or mistake.
15
                    Wash. Rev. Code § 19.108.010(2)
16
            In addition, under the WUTSA, “Person” means a natural person, corporation, business
17
     trust, estate, trust, partnership, association, joint venture, government, governmental subdivision
18
     or agency, or any other legal or commercial entity. See Wash. Rev. Code § 19.108.010(2). A
19
     “Trade secret” means information, including a formula, pattern, compilation, program, device,
20
     method, technique, or process that:
21
                           (a) Derives independent economic value, actual or potential, from
22
                           not being generally known to, and not being readily ascertainable
23                         by proper means by, other persons who can obtain economic value
                           from its disclosure or use; and
24                         (b) Is the subject of efforts that are reasonable under the
                           circumstances to maintain its secrecy.
25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 14                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 15 of 23



1           Wash. Rev. Code § 19.108.010(4)
2           The Illinois statute is also largely identical to the Uniform Trade Secrets Act and, like the
3
     WUTSA, prohibits “misappropriation” of trade secrets and provides certain remedies. See 765
4
     ILCS 1065/1 et seq. “Improper means” is defined to include theft, bribery, misrepresentation,
5
     breach or inducement of a breach of a confidential relationship or other duty to maintain secrecy
6
     or limit use, or espionage through electronic or other means. See 765 ILCS 1065/2(a).
7
     “Misappropriation” under the ITSA means:
8
                           (1) acquisition of a trade secret of a person by another person who
9
                    knows or has reason to know that the trade secret was acquired by
10
                    improper means; or
                           (2) disclosure or use of a trade secret of a person without express
11                  or implied consent by another person who:
                                   (A) used improper means to acquire knowledge of the trade
12                         secret; or
                                   (B) at the time of disclosure or use, knew or had reason to
13                         know that knowledge of the trade secret was:
                                            (I) derived from or through a person who utilized
14                                 improper means to acquire it;
                                            (II) acquired under circumstances giving rise to a
15
                                   duty to maintain its secrecy or limit its use; or
                                            (III) derived from or through a person who owed a
16
                                   duty to the person seeking relief to maintain its secrecy or
17                                 limit its use; or
                                   (C) before a material change of position, knew or had
18                         reason to know that it was a trade secret and that knowledge of it
                           had been acquired by accident or mistake.
19
            765 ILCS 1065/2(b)
20
            Under the ITSA, “Person” means a natural person, corporation, business trust, estate,
21
     trust, partnership, association, joint venture, government, governmental subdivision or agency, or
22

23   any other for‑profit or not‑for‑profit legal entity. 765 ILCS 1065/2(c). “Trade Secret” means

24   information, including but not limited to, technical or non‑technical data, a formula, pattern,

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 15                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 16 of 23



1    compilation, program, device, method, technique, drawing, process, financial data, or list of
2    actual or potential customers or suppliers, that:
3
            (1) is sufficiently secret to derive economic value, actual or potential, from not being
4
            generally known to other persons who can obtain economic value from its disclosure or
5
            use; and
6
            (2) is the subject of efforts that are reasonable under the circumstances to maintain its
7
            secrecy or confidentiality.
8
            765 ILCS 1065/2(d).
9

10
            Here, there is no genuine issue of material fact that: (1) Defendants Sykes-Bonnett and

11   Syked Tuning had access to HPT’s trade secrets, including HPT’s source code, parameters’ list,

12   key generator, implementation of various algorithms, MPVI communication protocol documents

13   and various HPT files, programs, documents, materials and information on a Flash Drive (which

14   Sykes-Bonnett destroyed); (2) HPT’s trade secrets are not generally known to, or readily
15
     ascertainable by, the general public or its competitors; (3) HPT’s trade secrets have independent
16
     value, both actual and potential, from not being generally known, and not readily ascertainable
17
     by proper means, by other persons who can obtain economic value from their disclosure and use;
18
     (4) HPT undertook significant efforts to maintain the confidential nature of its trade secrets; (5)
19
     Defendants misappropriated HPT’s trade secrets without HPT’s knowledge or consent; (6)
20
     Defendants’ misappropriation of HPT’s trade secrets was willful and malicious; (7) Defendants
21
     used, and may be continuing to use, HPT’s trade secrets to benefit themselves/itself to the
22

23   detriment of HPT; and (8) as a result of Defendants’ misappropriation of trade secrets, HPT has

24   suffered and will continue to suffer damages.

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 16                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 17 of 23



1           There is no genuine issue of material fact on these issues based on the Defendants’
2    admissions to having engaged in the aforesaid misconduct as detailed in the Statement of
3
     Material Facts. Consequently, summary judgment in favor of HPT and against Defendants
4
     Sykes-Bonnett, Syked Tuning and SPE should be entered on Count III and IV for violations of
5
     the WUTSA and the ITSA and this matter should be set for prove on the issue of monetary
6
     damages and the nature and extent of the permanent injunctive relief to be entered.
7
            D.      SUMMARY JUDGMENT ON COUNTS V AND VI - UNFAIR
8                   COMPETITION UNDER THE WCPA, RCW 19.86.020, AND UNFAIR
                    COMPETITION UNDER THE ICFA, 815 ILCS 505/1 ET. SEQ. - SHOULD
9
                    BE GRANTED AGAINST DEFENDANTS SYKES-BONNETT, SYKED
10
                    TUNING, AND SPE

11          The unfair competition statutes under Washington and Illinois law are similar as well.

12   Based on the admissions of the Defendants herein, there is no genuine issue of material fact vis-

13   à-vis Defendants’ violations of the WCPA and the ICFA and summary judgment on Counts V
14   and VI is appropriate.
15
            The elements to establish a claim under the WCPA are: (1) an unfair or deceptive act or
16
     practice; (2) in trade or commerce; (3) public interest; (4) injury to business or property; and (5)
17
     causation. See Hangman Ridge Training Stables, Inc. v. Safeco Title Ins. Co., 105 Wn.2d 778,
18
     787–93, 719 P.2d 531 (1986).
19
            The term “unfair or deceptive” is not otherwise defined in the Act, and only a capacity or
20
     tendency to deceive need be proved as opposed to a showing of intentional deception. See RCW
21

22   19.86.020.   See also State v. A.N.W. Seed Corp., 116 Wn.2d 39, 50, 802 P.2d 1353 (1991);

23   Hangman Ridge, 105 Wn.2d at 785, 719 P.2d 531.

24          The ICFA is similarly designed to protect consumers, borrowers, and businessmen

25   against business fraud, unfair methods of competition (unfair competition), and unfair or

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 17                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 18 of 23



1    deceptive practices in the conduct of trade or business. See generally 815 ILCS 505/1, et seq.
2    Violations of the Act include the use of any deception, fraud, false pretense, false promise,
3
     misrepresentation, or concealment of facts in the conduct of trade or commerce. See 815 ILCS
4
     505/2. The elements of a private cause of action under the ICFA are:
5
            (1) a deceptive act or practice by the defendant;
6
            (2) the defendant intended the plaintiff to rely on the deception;
7
            (3) the deception occurred in the course of conduct involving trade or commerce; and
8
            (4) actual damages to the plaintiff proximately caused by the deception.
9

10
            See Connick v. Suzuki Motor Co., Ltd, 174 Ill. 2d 482, 501 (Ill. 1996)

11          Based on Defendants’ admissions (as detailed in the Statement of Material Facts above)

12   as to misappropriating and using HPT’s confidential and proprietary trade secret information,

13   there is no genuine issue of material fact on this claim and summary judgment is appropriate.

14   Likewise, Defendants’ admissions to publicly advertising and unauthorized sales of discounted
15
     HPT application keys (e.g. credits) to third parties, deceived the public by falsely passing off
16
     such application keys (e.g. credits) as authentic products and offerings of HPT.
17
            For these reasons, summary judgment in favor of HPT and against Defendants Sykes-
18
     Bonnett, Syked Tuning and SPE should be entered on Count V for violation of the WCPA, and
19
     on Count VI for violation of the ICFA, and this matter should be set for prove-up on the issue of
20
     monetary damages and the nature and extent of the permanent injunctive relief to be entered.
21
            E.      SUMMARY JUDGMENT ON COUNT VII - BREACH OF CONTRACT -
22
                    SHOULD BE GRANTED AGAINST DEFENDANTS SYKES-BONNETT,
23                  SYKED TUNING, AND SPE

24          Parties to a valid binding contract are legally obligated to abide by the terms of that

25   contract. General Teamsters Local No. 231 v. Whatcom County, 38 Wn. App. 715, 721 (Wash.

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 18                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 19 of 23



1    App. 1984); see also GMAC v. Everett Chevrolet, Inc., 179 Wn. App. 126, 147 (Wash. App.
2    2014); Wash. Const. Art. 1, § 23 (no law impairing the obligation of contracts shall be passed).
3
     A breach of contract is thus actionable where there is 1) a contract which imposes a duty; 2) the
4
     duty is breached; and 3) the breach proximately causes damage to the plaintiff. Northwest Mfrs.
5
     V. Dep’t of Labor, 78 Wn. App. 707, 717 (Wash. App. 1995).
6
            “A contract exists when the intention of the parties is plain and the terms of a contract are
7
     agreed upon . . . A contract requires offer, acceptance, and consideration.” Veith v. Xterra
8
     Wetsuits, LLC, 144 Wn. App. 362, 366 (2008). A contract is not valid until acceptance of an
9

10
     offer (see Hansen v. Transworld Wireless TV-Spokane, Inc., 111 Wn. App. 361, 370 (2002),

11   which acceptance “is an expression … of the intention to be bound by the offer’s terms.” Plouse

12   v. Bud Clary of Yakima, Inc., 128 Wn. App. 644, 648 (2005). Contract validity requires parties’

13   objective manifestation of mutual assent to all material terms of the agreement.” P.E. Sys., LLC

14   v. CPI Corp., 176 Wn. 2d 198, 209 (2012).
15
            In order to prevail on a breach of contract claim, the plaintiff must prove causation, the
16
     third element of a breach of contract claim. Under Washington law, proximate cause
17
     encompasses both cause in fact and legal cause, with a cause in fact being “a cause but for which
18
     the claimed damages would not have occurred.”           Northwest Mfrs., 78 Wn. App. at 713.
19
     Proximate cause occurs where the damages “may fairly and reasonably be considered either
20
     arising naturally … or such as may reasonably be supposed to have been in contemplation of
21
     both parties at the time they made the contract, as the probably result of the breach of it.”
22

23   Gaglidari v. Denny’s Rests., Inc., 117 Wn. 2d 426, 446 (1990).

24

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 19                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 20 of 23



1           Here, in connection with Defendants’ use of HPT’s software, Defendants entered into the
2    EULA with HPT. It is uncontested that the EULA is a valid and enforceable contract and HPT
3
     fully performed its obligations under the EULA. The EULA provided, in pertinent part:
4
                    You may not create a derivative work, reverse engineer, decompile, or
5                   disassemble the SOFTWARE PRODUCT, except and only to the extent
                    that such activity is expressly permitted by applicable law notwithstanding
6                   this limitation.

7           The EULA also limits the user’s right to transfer the software. Specifically, it states:

8                   You may physically transfer the SOFTWARE PRODUCT from one of
                    your computers to another provided that the SOFTWARE PRODUCT is
9
                    used on only one computer at a time. You may not distribute copies of the
10
                    SOFTWARE PRODUCT or accompanying written materials to others.
                    You may not transfer the SOFTWARE PRODUCT to anyone without the
11                  prior written consent of HP Tuners LLC.

12          Among other things, as detailed in the Statement of Material Facts, Defendants (including

13   Sykes-Bonnett and Syked Tuning, by virtue of its principals and independent contractors)

14   admitted to reverse engineering, decompiling, disassembling and otherwise hacking HPT’s
15
     software in violation of the terms and provisions of EULA.             Defendants also wrongfully
16
     transferred, shared and disseminated HPT’s software publicly without authorization in violation
17
     of the EULA. Defendants’ misconduct constitutes material breaches of the EULA and it is
18
     undisputed that HPT suffered damages as a result of these breaches. There is no genuine issue of
19
     material fact in this case concerning Defendants’ breaches of contract.
20
            For these reasons, summary judgment in favor of HPT and against Defendants Sykes-
21
     Bonnett, Syked Tuning and SPE should be entered on Count VII for breach of contract and this
22

23   matter should be set for prove on the issue of monetary damages and the nature and extent of the

24   permanent injunctive relief to be entered.

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 20                     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                              211 E. McLoughlin Boulevard, Suite 100
                                                                                                          PO Box 611
                                                                                           Vancouver, WA 98666-0611
                                                                                                       (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 21 of 23



1           F.      SUMMARY   JUDGMENT    ON    COUNT   VIII  -   TORTIOUS
                    INTERFERENCE WITH PROSPECTIVE CONTRACTUAL OR
2                   ECONOMIC RELATIONS - SHOULD BE GRANTED AGAINST
                    DEFENDANTS SYKES-BONNETT, SYKED TUNING, AND SPE
3

4
            Tortious interference upon improperly inducing or purposefully causing a third person

5    either to not enter, or not continue, a business relation with another. Restatement (Second) of

6    Torts § 766B. The requisite elements are: (1) a valid contractual relationship or business

7    expectancy; (2) the defendant’s knowledge of that relationship; (3) and intentional interference
8    with same that induces or causes a breach or termination of the relationship or expectancy; (4)
9
     that defendant interfered for an improper purpose or used improper means; and (5) resultant
10
     damage. See Leingang v. Pierce County Medical Bureau, 131 Wn.2d 133, 157 (1997).
11
            A reasonable business expectancy includes any business relationship that would be of
12
     pecuniary value. Newton Ins. Agency & Brokerage v. Caledonian Ins. Gr., 114 Wn. App. 151,
13
     158 (Wash. App. 2002). Washington state law “does not require the existence of an enforceable
14
     contract or the breach of one to support an action for tortious interference with a business
15
     relationship.” Commodore v. University Mechanical Contractor, 120 Wn. 2d 120, 138 (1992).
16

17          In order to prove that interference was intentional, the actor must have desired to bring

18   the interference about or knew that “the interference [was] certain or substantially certain to

19   occur as a result of his action.” Newton, 114 Wn. App. at 158. The interference must also have

20   been unjustified or improper. McGowan, 723 F. Supp. at 539, citing Scymanski v. Dufault, 80
21   Wash. 2d 77, 87 (1971); Pleas v. Seattle, 49 Wash. App. 825, 832-33 (1987). “Exercising in
22
     good faith one’s legal interests is not improper interference.” Leinang, 131 Wn. 2d at 157, citing
23
     Schmerer v. Darcy, 80 Wn. App. 599, 506 (1996).
24

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 21                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
            Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 22 of 23



1           Here, as detailed in the Statement of Material Facts, there is no genuine issue of material
2    fact that: (1) HPT had a valid business relationship or expectancy with its customers; (2)
3
     Defendants had knowledge of HPT’s business relationships or expectancies with its customers;
4
     (3) Defendants intentionally and maliciously interfered with HPT’s business relationships or
5
     expectancies by publicly distributing hacked HPT software and by selling and/or giving
6
     fraudulent application keys and/or credits to HPT’s customers; (4) Defendants’ improper conduct
7
     induced a breach or termination of HPT’s business relationships and expectancies; (5) HPT has
8
     suffered damages as a result of Defendants’ tortious conduct.
9

10
            For these reasons, summary judgment in favor of HPT and against Defendants Sykes-

11   Bonnett, Syked Tuning and SPE should be entered on Count VIII for tortious interference with

12   prospective contractual or economic relations and this matter should be set for prove on the issue

13   of monetary damages and the nature and extent of the permanent injunctive relief to be entered.

14          Dated this 2nd day of June, 2021             Respectfully submitted,
15
                                                         s/ Andrew P. Bleiman
16                                                       Attorneys for HP Tuners, LLC
     Stephen G. Leatham, WSBA #15572
17
     Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
18
     PO Box 611
     211 E. McLoughlin Boulevard
19   Vancouver, WA 98666-0611
     Telephone: (360) 750-7547
20   Fax: (360) 750-7548
     E-mail: sgl@hpl-law.com
21
     Andrew P. Bleiman (admitted pro hac vice)
22   Marks & Klein
     1363 Shermer Road, Suite 318
23   Northbrook, Illinois 60062
     (312) 206-5162
24
     andrew@marksklein.com
25
     Attorneys for HP Tuners, LLC

     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 22                    Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                             211 E. McLoughlin Boulevard, Suite 100
                                                                                                         PO Box 611
                                                                                          Vancouver, WA 98666-0611
                                                                                                      (360) 750-7547
           Case 3:17-cv-05760-BHS Document 276 Filed 06/02/21 Page 23 of 23



1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on June 2, 2021, I caused the foregoing to be electronically with the
3    Clerk of Court using the CM/ECF system which will electronically send Notice to all Counsel
4
     of Record.
5

6                                                        MARKS & KLEIN

7                                                        s/ Andrew P. Bleiman
                                                         Andrew P. Bleiman (admitted pro hac vice)
8                                                        1363 Shermer Road, Suite 318
                                                         Northbrook, Illinois 60062
9                                                        Telephone: (312) 206-5162
                                                         E-mail: andrew@marksklein.com
10

11
                                                         Attorney for Plaintiff

12

13

14

15

16

17

18

19

20

21

22

23

24

25


     PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF
     MOTION FOR PARTIAL SUMMARY JUDGMENT - page 23                   Heurlin, Potter, Jahn, Leatham & Holtmann, P.S.
                                                                            211 E. McLoughlin Boulevard, Suite 100
                                                                                                        PO Box 611
                                                                                         Vancouver, WA 98666-0611
                                                                                                     (360) 750-7547
